                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff,
                                                  Case No. 1:18-cv-1218
v.
                                                  HON. JANET T. NEFF
NICHOLAS JACOB BOGAERT,

              Defendant.
                                    /

      ORDER OF REMAND APPROVING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation filed November 27, 2018 by the

United States Magistrate Judge in this action. The Report and Recommendation was duly served

on Defendant. No objections have been filed pursuant to 28 U.S.C. § 636(b)(1)(C).

       THEREFORE, IT IS ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 5) is APPROVED and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that this matter is REMANDED to the state court from which

this case was removed for the reasons stated in the Report and Recommendation.



Dated: December 19, 2018                           /s/Janet T. Neff
                                                  JANET T. NEFF
                                                  United States District Judge
